Case 8:21-bk-10513-ES     Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45     Desc
                           Main Document    Page 1 of 31




  1   Donald W. Reid – SBN 281743
      LAW OFFICE OF DONALD W. REID
  2   PO Box 2227
      Fallbrook, CA 92088
  3   (951) 777-2460
      don@donreidlaw.com
  4
  5   Counsel for Creditor Karl Avetoom

  6
  7                           UNITED STATES BANKRUPTCY COURT

  8              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

  9
 10   In re
 11   ROSA FRIDMAN,                             Case No. 8:21-bk-10513-ES
 12                 Debtor.                     Chapter 7
 13                                             OPPOSITION TO DEBTOR ROSA
 14                                             FRIDMAN’S MOTION TO AVOID LIENS
                                                PURSUANT TO 11 U.S.C. § 522(f)
 15
                                                DECLARATION OF KARL AVETOOM
 16                                             IN SUPPORT THEREOF
 17
                                                Hearing:
 18                                             Date:        April 15, 2021
                                                Time:        10:30 a.m.
 19
                                                Place:       Courtroom 5A
 20                                                          411 W. Fourth Street
                                                             Santa Ana, CA 92701
 21
 22
 23
 24
 25
 26
 27
 28


                                                  1
Case 8:21-bk-10513-ES             Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                            Desc
                                   Main Document    Page 2 of 31




  1              As argued in the Motion to Dismiss1, Debtor filed this bankruptcy case and LAM2 in bad
  2   faith to circumvent a two-party dispute in two cases pending in the Orange County Superior Court,
  3   the 2010 IIED Action3 and 2015 Fraudulent Action4. This bankruptcy case should be dismissed
  4   pursuant to and the LAM denied as moot. Alternatively, the LAM should be denied on the merits.
  5              A.       The Debtor Cannot Avoid Liens Pursuant to 11 U.S.C. § 522(f) Without First
  6                       Establishing Her Interest in the Property
  7              In order to avoid a lien under 11 U.S.C. § 522(f), the debtor must first show: (1) that he has
  8   an interest in the homestead property; (2) he is entitled to a homestead exemption; (3) the asserted
  9   lien impairs that exemption; and (4) the lien is a judicial lien. See In re Morgan, 149 B.R. 147,
 10   151 (9th Cir. BAP 1993). The burden is on the debtor, as movant. Id. Failing to establish her
 11   residency and intent to continue to reside at the time she filed her petition prevents Debtor from
 12   asserting homestead rights under California and Bankruptcy law. Mere “physical occupancy on
 13   the filing date without the requisite intent to live there, is not sufficient to establish residency.”
 14   Diaz v. Kosmala (In re Diaz), 547 B.R. 329, 336 (BAP 9th Cir. 2016) (emphasis added). In re
 15   Gilman (9th Cir. 2018) 887 F.3d 956, 966.
 16              First, the LAM does not provide sufficient evidence as to what extent the Property is
 17   property of her bankruptcy estate. Debtor has also failed to establish residency, under California
 18   law, residing at the subject property and her intent to continue to reside at the property. According
 19   to the LAM, the Property was originally acquired in May 2013 and title was taken as follows:
 20                       Moisey Fridman and Rosa Fridman, Husband and Wife as to an
                          undivided 68.3% interest and Alex Fridman, a Single Man as to an
 21                       undivided 31.7% interest, all as Tenants in common.
 22   LAM at p. 81. Then, in December 2013, Moisey and Rosa Fridman transferred their partial
 23
 24
      1
       The “Motion to Dismiss” refers to the Motion to Dismiss Bankruptcy Case Pursuant to 11 U.S.C. § 707 With 180
 25   Day Bar to Refiling [Doc. 14], which is set for hearing simultaneously with the LAM. Unless separately classified
      herein, all capitalized terms have the same meanings as they do in the Motion to Dismiss.
 26   2
          The “LAM” refers to the Motion to Avoid Judicial Liens Pursuant to 11 U.S.C. § 522(f) [Doc. 13].
 27   3
       The “2010 IIED Action” refers to the action styled Avetoom v. Arce et al., Case No. Orange County Superior Court,
      Case No. 30-2010-00345490, Orange County Superior Court. See Motion to Dismiss at pp. 2-3.
 28   4
        The “2015 Fraudulent Transfer Action” refers to the action styled Avetoom v. Risbrough et al, Case No. 30-2015-
      00820760-CU-FR-CJC, Orange County Superior Court. See Motion to Dismiss at pp. 5-6.

                                                                      2
Case 8:21-bk-10513-ES        Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                 Desc
                              Main Document    Page 3 of 31




  1   interest in the Property to a family trust:
  2                   Moisey O. Fridman and Rosa A. Fridman, Trustees of THE
                      FRIDMAN FAMILY TRUST u/d/t April 14, 200
  3
      LAM at p. 84.
  4
              The terms of the Trust have been a heavily litigated issue in the pending state court
  5
      litigation as the Debtor has refused to provide a complete copy of the trust document. Recently,
  6
      on February 21, 2021, the state court in the 2010 IIED Action entered an Order to Show Cause re
  7
      Contempt against the Debtor for, among other things, refusing to produce a complete copy of the
  8
      Trust. A copy of the OSC is attached to the Avetoom Declaration as Exhibit 1. The OSC was
  9
      issued pursuant to the Affidavit of Karl Avetoom which is attached to and incorporated into the
 10
      OSC which summarizes the Debtor’s obfuscation to date.
 11
              Instead of responding to the OSC or appearing at the hearing (set for April 9, 2021),
 12
      Debtor filed this bankruptcy case on February 26, 2021. That same day, however, Debtor signed a
 13
      First Amendment to the Trust which provided as follows: “1. To the extent a page of the Trust
 14
      bearing the Footer ‘Page 3’ ever existed, it is hereby deemed omitted, deleted, and stricken from
 15
      the Trust; 2. In all other respects, I reaffirm and republish the Declaration of Trust establishing the
 16
      Fridman Family Trust, dated April 14, 2000.” A copy of the First Amendment of Trust provided
 17
      by Debtor’s counsel to Avetoom on the same day the Petition was filed is attached to the Avetoom
 18
      Declaration as Exhibit 2. This First Amendment of Trust appears to be an obvious attempt to
 19
      circumvent the OSC entered on February 21, 2020, instead of substantively responding to
 20
      Debtor’s failure to produce a complete copy of the Trust.
 21
              Unless and until the Debtor produces the missing page of the Trust, then the Debtor cannot
 22
      demonstrate what her bankruptcy estate has in the Property vis-à-vis her interest in the Trust.
 23
      Debtor may only avoid a judicial lien to the extent it impairs her homestead exemption. Thus, the
 24
      extent of the Debtor’s interest in the Property (as Trustee of the Fridman Trust) is a predicate issue
 25
      and must be determined before ruling on the LAM.
 26
              B.      Several of the Alleged Liens Cannot Be Avoided Pursuant to 11 U.S.C. § 522(f)
 27
              Second, even if the Court finds that the Property is property of the bankruptcy estate,
 28
      several of the liens identified by the LAM cannot be avoided pursuant to § 522(f). The LAM

                                                             3
Case 8:21-bk-10513-ES        Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                  Desc
                              Main Document    Page 4 of 31




  1   attaches copies of seven liens identified on a preliminary title report obtained by the Debtor’s
  2   counsel on behalf of the son, Moses Fridman, aka, Alex Fridman. Those liens are identified by
  3   their “Exception No.” as set forth in the title report and are referred to as same herein.
  4                                 Title Exception Nos. 14 and 15 (Part 1)
  5          Title Exceptions 14 ($1,000,000 Judgment) and 15 (Part 1) ($1,000,000 Recorded
  6   Abstract) were recorded before the Debtor acquired her interest in the Property (November 2011
  7   and January 2012, respectively). LAM at pp. 25-35 (Title Exception No. 14), 37-47 (Title
  8   Exception No. 15 (Part 1)). Thus, they “fixed” (or attached) to the Property simultaneously with
  9   the Debtor acquiring her interest in the Property in May 2013. A debtor may not avoid a judicial
 10   lien under § 522(f) unless she had an interest in the property before the lien attached. Farrey v.
 11   Sanderfoot, 500 U.S. 291, 299 (1991) (“[A] a debtor cannot use § 522(f)(1) to avoid a lien on an
 12   interest acquired after the lien attached….”). Here, Title Exception Nos. 14 and 15 were recorded
 13   before the Debtor acquired her interest in the Property and attached to the Property simultaneously
 14   when Debtor took title. Therefore, these liens may not be avoided pursuant to § 522(f). Weeks v.
 15   Pederson (In re Pederson), 230 B.R. 158, 163-64 (B.A.P. 9th Cir. 1999) (“Does § 522(f)(1) allow
 16   avoidance of a lien that attaches to a debtor's interest in property at the same time the debtor
 17   acquires the interest in property? The court read Farrey to say that, if a lien attaches at the time the
 18   debtor acquires her interest, the debtor does not possess the property interest at any time before the
 19   lien attached, and the lien cannot be avoided.”).
 20                                     Title Exception No. 15 (Part 2)
 21          Title Exception No. 15 (Part 2) (Recorded Amended Abstract for $650,000) was recorded
 22   after the Debtor acquired her interest in the Property (March 2015). LAM at pp. However, as a
 23   matter of law, it amends and relates back to the recording date of Title Exception 15 (Part 1)
 24   (January 2012). See Cal. Code Civ. Proc. § 674(b) (“A recorded Amendment to Abstract of
 25   Judgment shall have priority as of the date of recordation of the original abstract of judgment,
 26   except as to any purchaser, encumbrancer, or lessee who obtained their interest after the
 27   recordation of the original abstract of judgment but prior to the recordation of the Amendment to
 28   Abstract of Judgment without actual notice of the original abstract of judgment.”). Accordingly,


                                                             4
Case 8:21-bk-10513-ES        Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                  Desc
                              Main Document    Page 5 of 31




  1   this lien has “priority” to the purchase and homestead declaration, and also cannot be avoided
  2   under § 522(f). Notice of the first recorded Abstract was provided to the Debtors.
  3                                          Title Exception No. 21
  4           Title Exception No. 21 was also recorded after the Debtor acquired her interest in the
  5   Property (November 2020). But this is a stipulated judgment that merely reiterates the terms of a
  6   Settlement Agreement put on the record July 9, 2019 wherein the Debtor consented to the creation
  7   of a lien against her 68.3% interest in the Property. See Motion to Dismiss, Ex. 7 (Transcript of
  8   7/9/19 Hearing). The Settlement, a contract under California law, was entered into to resolve
  9   pending fraudulent transfer litigation between Avetoom and Debtor in Avetoom v. Fridman et al,
 10   Case No. 30-2015-00820760, Orange County Superior Court. Most dispositive is that the
 11   Settlement Agreement created the consensual lien, not the recording of the judgment that took
 12   place over a year later. Opposite of the In re Applebaum (Bankr. E.D. Cal. 1993) 162 B.R. 548
 13   case.
 14           Here the consensual lien created by the Settlement on July 9, 2019, and not by a recording
 15   some 16 months later, as set forth by the trial court’s understanding of the parties’ intent on July 9,
 16   2019. See Motion to Dismiss, Ex. 7 (Transcript of 7/9/19 Hearing) at 11:4-19. This fact alone
 17   distinguishes this case from Applebaum which held “[a]s with most consent judgments, the Bank's
 18   lien derives from an abstract of judgment, not the party's consent. Section 522(f) accordingly
 19   applies and the filing of the lien may be avoided.” Applebaum 162 B.R. at 552. But here,
 20   Avetoom’s lien arose from the Settlement, creating security in Debtor’s 68.3% interest in the
 21   Property. Debtor cannot avoid and set aside Title Exception No. 21, a security lien created by
 22   agreement/contract. By this Motion, Debtor is attempting to avoid enforcement of a consensual
 23   lien in Settlement (i.e. a “security interest” pursuant to 11 U.S.C. § 101(51)), not a judicial lien.
 24           In Applebaum the opposite facts continue: “[t]he general terms of the Applebaums'
 25   stipulation did not indicate that the Applebaums agreed to any specific consensual lien on their
 26   house. The possible lien mentioned in the stipulation was the same lien that would have arisen had
 27   the case been brought to trial. Thus, it would appear from the stipulation that the Bank was merely
 28   preserving their right to an abstract of judgment. Moreover, the Bank's lien is judicial because it


                                                             5
Case 8:21-bk-10513-ES       Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                Desc
                             Main Document    Page 6 of 31




  1   derives its power from a subsequently executed judgment. At the time of the stipulation, it was not
  2   even clear that a lien would necessarily be filed as the stipulated judgment only provided that the
  3   Bank ‘may” file an abstract of judgment. The Bank's lien arose then not when the Applebaums
  4   signed the agreement, but later when the Bank executed on its judgment.” Applebaum, 162 B.R.
  5   at 551-52.
  6          Here, the facts are completely opposite. The Settlement Agreement clearly stated that a
  7   lien would be created as part of the Settlement that applied to Rosa Fridman’s interest See Motion
  8   to Dismiss, Ex. 7 (Transcript of 7/9/19 Hearing) at 11:4-19 [The Court: … “THAT PART OF
  9   THE AGREEMENT IS THERE WILL BE A LIEN ON PROPERTY THAT WILL BE
 10   ESTABLISHED BY THIS AND CONFIRMED BY THIS”]. “This” meaning the Settlement.
 11          The consensual lien was not the same lien that would have arisen had the case gone to trial.
 12   This would have resulted in Avetoom obtaining another monetary judgment for aiding and
 13   abetting and conspiracy liability under the Voidable Transaction Act (Cal. Civ. Code § 3439).
 14   The state court further distinguished the lien created by the Settlement had nothing to do with the
 15   already perfected judicial liens, thus Avetoom was not preserving a right to record an abstract.
 16   Motion to Dismiss, Ex. 7 (Transcript of 7/9/2019 Hearing) at 11:4-14.
 17          At the time of the Settlement, the Trial Court reiterated that a lien would be created by the
 18   “this” the Settlement, and Debtor’s counsel agreed (Id.). This is completely opposite to a lien that
 19   “may” be created found in Applebaum. The state court, wanting to make sure the Settlement
 20   Agreement was final and would provide for ultimate dismissal of the 2015 Fraudulent Transfer
 21   Action, requested that the Settlement Agreement terms be incorporated into an order or judgment
 22   for the Court to sign and dismiss the action. Id.
 23           In that stipulated judgment, the Debtor stipulated to the Settlement terms as follows:
 24                         1.      Rosa Fridman stipulates that the judgment in
                     Avetoom v. Acre, Fridman Orange County Superior Court Case No.
 25                  30-2010-00345490 is valid against her both individually and as
 26                  Trustee for The Fridman Family Trust Established On April 14,
                     2000.
 27                         2.    Rosa Fridman hereby represents that 68.3% of the
 28                  property commonly known as 16542 Blackbeard Lane, #304,
                     Huntington Beach, CA 92649 (APN 937-71-030)(“the Property”) is

                                                           6
Case 8:21-bk-10513-ES      Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                   Desc
                            Main Document    Page 7 of 31



                    owned by Rosa A. Fridman as Trustee for The Fridman Family
  1
                    Trust under Declaration of Trust for The Fridman Family Trust
  2                 Established On April 14, 2000.

  3                        3.       Rosa Fridman further represents that the only asset in
                    The Fridman Family Trust Established Onn April 14, 2000 (“the
  4                 Trust”) is her 68.3% interest in the Property commonly known as
                    16542 Blackbeard Lane, #304, Huntington Beach, CA 92649 (APN
  5                 937-71-030).
  6                         4.      Rosa Fridman further represents 68.3% ownership
                    interest of the Property is held under the Declaration of Trust as
  7
                    follows: “MOISEY O. FRIDMAN AND ROSA A. FRIDMAN, as
  8                 Trustees for The Fridman Family Trust u/d/t April 14, 2000” as
                    provided in the declaration of Trust for The Fridman Family Trust
  9                 Established On April 14, 2000. Under the terms of the Trust, aft er
                    the passing of MOISEY O. FRIDMAN in 2015, ROSA A.
 10
                    FRIDMAN as Trustee for The Fridman Family Trust Established On
 11                 April 14, 2000 possesses 68.3% ownership of the Property as the
                    surviving spouse.
 12
                         5.   The remaining interest in the Property is owned by
 13                 ALEX FRIDMAN, a single man.
 14                         6.       The parties hereby stipulate that ALEX FRIDMAN’S
                    interest in the Property is not affected by this Judgment.
 15
                           7.    The Parties agree to waive any and all claims, known
 16                 or unknown, between them and waive the protection of Civil Code §
                    1542.
 17
                            8.      The Parties agree to not file any action against each
 18                 other, or family of each other.
 19                         9.      The Parties stipulate that the Court shall retain
                    jurisdiction to enforce this Settlement pursuant to Code of Civil
 20                 Procedure Section 664.6.
 21                         10.     The Parties represent that they each have the
                    authority to enter into the Settlement in all capacities.
 22
                            11.   The Parties stipulate that all claims in this action
 23                 against Rosa Fridman, as an individual and as Trustee for The
                    Fridman Family Trust Established April 14, 2000 are hereby
 24
                    DISMISSED with prejudice upon execution of this Judgment by the
 25                 Court.

 26   LAM at pp. 59-61.

 27          The LAM presents several problematic issues as to Title Exception No. 21. First, the

 28   LAM is a breach of the Stipulated Judgment as Debtor previously agreed to “not file any against


                                                          7
Case 8:21-bk-10513-ES        Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                Desc
                              Main Document    Page 8 of 31




  1   [Avetoom].” LAM at 60. “Any action” is a broad term that necessarily includes this LAM.
  2          Second, the LAM is clearly a collateral attack on the Stipulated Judgment wherein the
  3   Superior Court “retain[ed] jurisdiction to enforce this Settlement pursuant to Code of Civil
  4   Procedure Section 664.6.” LAM at 60.
  5          Third, the Stipulated Judgment was held to be a “security interest” by the state court
  6   (Motion to Dismiss, Ex. 7 (Transcript of 7/9/2019 Hearing) at 11:4-14) rather than a “judicial lien”
  7   and is not subject to avoidance under § 522(f). See 11 U.S.C. §§ 101(50)(51) (defining a “security
  8   interest” as a “lien created by agreement”), § 101(36) (defining “judicial lien” as a “lien obtained
  9   by judgment, levy, sequestration, or other legal or equitable process or proceeding”).
 10          Fourth, there are pending contempt proceedings in 2010 IIED Action over issues germane
 11   to the LAM (full production of the Trust). See Motion to Dismiss, Ex. 9. To the extent the Court
 12   avoids Title Exception No. 21, the bankruptcy court would be interfering with state court’s
 13   contempt proceedings in the 2010 IIED Action and ability to enforce Settlement in the 2015
 14   Fraudulent Transfer Action.
 15          Finally, in a more global sense, even if Debtor prevails on the LAM, it appears she would
 16   win the battle but lose the war. As discussed more thoroughly in the pending Motion to Dismiss, a
 17   727 Judgment was entered against Debtor in the 2012 BK Case. Motion to Dismiss, Exs. 4-6. As
 18   a result, Avetoom’s judgment against Debtor is non-dischargeable in this bankruptcy case
 19   pursuant to 11 U.S.C. § 523(a)(10). Thus, even if Debtor prevails on the LAM, Avetoom knows
 20   of no authority preventing him from re-recording a new judgment lien against the Property.
 21          Accordingly, the LAM should be denied to the extent that it seeks to avoid Title Exception
 22   Nos. 14 ($1,000,000 Judgment), Title Exception 15 (Part 1)($1,000,000 Abstract), Title Exception
 23   15 (Part 2)($650,000 Amended Abstract), and Title Exception 21(the 68.3% consensual lien).
 24
 25                                                      Respectfully submitted by,
 26                                                      LAW OFFICE OF DONALD W. REID
 27   Dated: April 1, 2021
                                                        By: /s/Donald W. Reid
 28
                                                        Donald W. Reid, Counsel for Karl Avetoom

                                                            8
Case 8:21-bk-10513-ES        Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                 Desc
                              Main Document    Page 9 of 31




  1                               DECLARATION OF KARL AVETOOM
  2          I, Karl Avetoom, am a creditor of Rosa Fridman (“Debtor”), the chapter 7 debtor in this
  3   bankruptcy case. I have personal knowledge of the facts stated herein. I make this declaration in
  4   support of the Opposition to Motion to Avoid Judicial Liens Under 11 U.S.C. § 522(f)
  5   (“Opposition), to which this declaration is attached. Any capitalized terms not otherwise defined
  6
      herein have the same meanings as they do in the Opposition.
  7
             1.      Recently, on February 21, 2021, the state court in the 2010 IIED Action entered an
  8
      Order to Show Cause re Contempt against the Debtor for, among other things, refusing to produce
  9
      a complete copy of the Trust. A copy of the OSC is attached hereto as Exhibit 1.
 10
             2.      Instead of responding to the OSC or appearing at the hearing (set for April 9,
 11
      2021), Debtor filed this bankruptcy case on February 26, 2021. That same day, however, Debtor
 12
      signed a First Amendment to the Trust which provided as follows: “1. To the extent a page of the
 13
      Trust bearing the Footer ‘Page 3’ ever existed, it is hereby deemed omitted, deleted, and stricken
 14
      from the Trust; 2. In all other respects, I reaffirm and republish the Declaration of Trust
 15
 16   establishing the Fridman Family Trust, dated April 14, 2000.” A copy of the First Amendment of

 17   Trust provided by Debtor’s counsel, Scott Talkov, to me is attached hereto as Exhibit 2.

 18
 19          I declare under the penalty of perjury under the laws of the United States of America that
 20   the foregoing is true and correct.
 21
 22
 23   Dated: April 1, 2021                                  By:
 24                                                                 Karl Avetoom
 25
 26
 27
 28


                                                            9
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 10 of 31




                           Exhibit 1
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 11 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 12 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 13 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 14 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 15 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 16 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 17 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 18 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 19 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 20 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 21 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 22 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 23 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 24 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 25 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 26 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 27 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 28 of 31




                           Exhibit 2
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 29 of 31
Case 8:21-bk-10513-ES   Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45   Desc
                        Main Document    Page 30 of 31
Case 8:21-bk-10513-ES            Doc 22 Filed 04/01/21 Entered 04/01/21 20:45:45                      Desc
                                 Main Document    Page 31 of 31




  1                                       PROOF OF SERVICE OF DOCUMENT
              I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
  2   business address is: PO Box 2227, Fallbrook, CA 92088
  3
             A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO
  4   MOTION TO AVOID JUDICIAL LIEN UNDER 11 U.S.C. § 522(f); DECLARATION OF KARL
      AVETOOM IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the
  5   form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
      to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On (date) April 1, 2021, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:
  9
                 •    Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
 10              •    Donald W Reid don@donreidlaw.com, ecf@donreidlaw.com
                 •    Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
 11              •    United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 12                                                        Service information continued on attached page
 13
      2. SERVED BY UNITED STATES MAIL:
 14            On (date) April 1, 2021, I served the following persons and/or entities at the last known addresses
      in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 15   envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
      here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 16   document is filed.
 17                                                        Service information continued on attached page
 18
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
 19           OR EMAIL:
              (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
 20   LBR, on (date) April 1, 2021, I served the following persons and/or entities by personal delivery, overnight
      mail service, or (for those who consented in writing to such service method), by facsimile transmission
 21   and/or email as follows: Listing the judge here constitutes a declaration that personal delivery on, or
      overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
 22
 23
                                                           Service information continued on attached page
 24
                 I declare under penalty of perjury under the laws of the United States that the foregoing is true and
 25   correct.
 26                  April 1, 2021 Donald W. Reid                                     /s/Donald W. Reid
                     Date           Printed Name                                      Signature
 27
 28
